DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 12-19, in the reply filed on 11/11/2022 is acknowledged.

Specification.
The disclosure is objected to because of the following informalities: 
In para. 0040, “sings” should be “signs”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsubara et al. (US 20140076246), hereinafter Komatsubara in view of Alfie Pet (Alfie Pet Sanitary Suspender – Amazon), hereinafter Alfie.
	Regarding claim 1, Komatsubara teaches of (fig. 2) a disposable diaper for a pet (abstract, pet diaper), comprising:
a main body (pet diaper 1) comprising a topsheet (surface sheet 2), a backsheet (back layer 3), and an absorbent core between the topsheet and the backsheet (absorbent layer 4);
a tail hole for a tail of the pet (fig. 6, tail through-hole portion 100); 
Komatsubara does not appear to teach of a tail mark portion that indicates a position of the tail hole.
Alfie teaches of a tail mark portion that indicates a position of the tail hole (p. 1, ruffles of the diaper can be used as tail mark portions that indicates that a position of the tail hole is at the end of the ruffles).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Komatsubara to incorporate the teachings of Alfie of a tail mark portion that indicates a position of the tail hole in order to tell the owner where to orient the diaper on the pet. 

	Regarding claim 2, Komatsubara as modified teaches of claim 1, and Alfie further teaches of (p. 1) wherein, in a plan view of the disposable diaper, a minimum distance between the tail mark portion and the tail hole is equal to or smaller than a maximum size of the tail hole (the ends of the ruffles are at a distance smaller than a maximum size of the tail hole).

	Regarding claim 3, Komatsubara as modified teaches of claim 1, and Alfie further teaches of wherein, in a plan view of the disposable diaper, at least a part of the tail mark portion is in a region that overlaps the tail hole (p. 1, ruffles overlaps the tail hole).

	Regarding claim 4, Komatsubara as modified teaches of claim 1, and Alfie further teaches of wherein the tail mark portion indicates a direction of placement of the disposable diaper on the pet (p. 1, ruffles extends downwards such that it tells the owner the direction of placement of the diaper on the pet).

Regarding claim 10, Komatsubara as modified teaches of claim 1, but does not appear to teach of wherein the tail mark portion has a design portion representing a type of pet that is a wearing target of the disposable diaper.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tail mark portion any design, including representing a type of pet that is a wearing target of the disposable diaper, in order to make the diaper aesthetically pleasing, since it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431. 

Regarding claim 14, Komatsubara as modified teaches of claim 2, and Alfie further teaches of wherein, in the plan view of the disposable diaper, at least a part of the tail mark portion is in a region that overlaps the tail hole (p. 1, ruffles overlaps the tail hole).

Regarding claim 15, Komatsubara as modified teaches of claim 2, and Alfie further teaches of wherein the tail mark portion indicates a direction of placement of the disposable diaper on the pet (p. 1, ruffles extends downwards such that it tells the owner the direction of placement of the diaper on the pet).

Regarding claim 16, Komatsubara as modified teaches of claim 3, and Alfie further teaches of wherein the tail mark portion indicates a direction of placement of the disposable diaper on the pet (p. 1, ruffles extends downwards such that it tells the owner the direction of placement of the diaper on the pet).

Claims 5-9, 12-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsubara and Alfie, as applied to claims 1-4 above, and further in view of Tension Envelope (Tension Envelope – Rip-Ope Tear Strip Envelopes), hereinafter Tension.
	Regarding claim 5, and 17-19, Komatsubara as modified teaches of claim 1-4, and wherein (fig. 6) the tail hole (100) has:
a through-hole for the tail of the pet (first cut portion 110); and
a cut part that enlarges the through-hole (first easily-incised portion 130).
Komatsubara does not appear to teach of the tail mark portion indicates a position of the cut part.
Tension is in the field of cutouts teaches of the mark portion indicates a position of the cut part (p. 1, arrows on the tear portion of the envelope indicates a position of the cut part).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Komatsubara to incorporate the teachings of Tension of the tail mark portion indicates a position of the cut part in order to clearly visualize to the owner where the cut parts are. 

Regarding claim 6, Komatsubara as modified teaches of claim 5, and wherein (fig. 6) the cut part (130) has a first cut part (first perforation under 110) and a second cut part that is farther from the through-hole than the first cut part (second perforation under the first cut part), 
Komatsubara does not appear to teach of the tail mark portion has a first tail mark portion that indicates a position of the first cut part and a second tail mark portion that indicates a position of the second cut part.
Tension teaches of the mark portion has a first mark portion that indicates a position of the first cut part (p. 1, first arrow on a section of the perforation) and a second mark portion that indicates a position of the second cut part (second arrow on another section of the perforation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Komatsubara to incorporate the teachings of Tension of the tail mark portion has a first tail mark portion that indicates a position of the first cut part and a second tail mark portion that indicates a position of the second cut part in order to easily point out to the owner where the cut portions are. 

Regarding claim 7, Komatsubara as modified teaches of claim 6, and Tension further teaches of wherein the first tail mark portion indicates an order of manipulation of the first cut part (p. 1, arrow of the mark portion indicates an order of manipulation of the first cut part of the perforation), and the second tail mark portion indicates an order of manipulation of the second cut part (p. 1, another arrow indicates an order of manipulation of the second cut part, which is another cut part down the perforation).

Regarding claim 8, Komatsubara as modified teaches of claim 5, and Tension further teaches of wherein the tail mark portion indicates a direction of manipulation of the cut part (p. 1, arrows of the mark portion indicates a direction of manipulation of the perforations).

Regarding claim 9, Komatsubara as modified teaches of claim 8, and Alfie further teaches of wherein the tail mark portion is on the backsheet (p. 1, ruffles are on the backsheet). 
Komatsubara does not appear to teach of the backsheet further includes a decoration with a design different from the tail mark portion. 
Alfie teaches of the backsheet further includes a decoration with a design different from the tail mark portion (p. 1, polka dots on the ruffles and all around the diaper).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Komatsubara to incorporate the teachings of Alfie of the backsheet further includes a decoration with a design different from the tail mark portion in order to make the diaper more visually appealing.

Regarding claim 12, Komatsubara as modified teaches of claim 7, and wherein (fig. 6) the order of manipulation of the first cut part and the order of manipulation of the second cut part indicate a stepwise order of enlarging the tail hole using the first cut part and the second cut part (arrow B shows the order of manipulation of the first cut part and the second cut part to enlarge the tail hole).

Regarding claim 13, Komatsubara as modified teaches of claim 8, and wherein the direction of manipulation of the cut part indicates a direction along which the cut part is torn to adjust a size of the tail hole (fig. 6, arrow B shows the direction of manipulation of the cut part to adjust the size of the tail hole).

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647